Exhibit 10.1

 

AMENDED AND RESTATED

EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT

 

This Amended and Restated Expense Support and Conditional Reimbursement
Agreement (this “Agreement”) is made as of November 17, 2014 by and between
Triton Pacific Investment Corporation, Inc., a Maryland corporation (the
“Company”) and Triton Pacific Adviser, LLC, a Delaware limited liability company
(the “Adviser”).

 

WHEREAS, the Company and the Adviser entered into an Expense Support and
Conditional Reimbursement Agreement dated March 27, 2014 (the “Original
Agreement”);

 

WHEREAS, the Company and the Adviser desire to amend and restate the Original
Agreement in accordance with the provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree to amend
and restate the Original Agreement as follows:

 

1.    EXPENSE SUPPORT PAYMENTS

 

1.1.          Expense Support Payments.  The Adviser in consultation with the
Company, hereby agrees to pay to the Company up to one hundred percent (100%) of
all Operating Expenses and Organizational and Offering Expenses (both as defined
herein) for each quarter during the Expense Support Payment Period (as defined
herein). In addition, the Adviser, in consultation with the Company, agrees
provide expense support to the Company by agreeing to assume up to one hundred
percent (100%) of the Company’s liabilities for Administrative Expenses (as
defined below) incurred, but not actually paid, by the Company. Any payment made
or liability assumed by the Advisor pursuant to the preceding sentences shall be
referred to herein as an “Expense Support Payment.” Upon determination by the
Adviser to make any Expense Support Payment, the Adviser shall promptly notify
the Company of such Expense Support Payment. The Adviser’s obligation to make
Expense Support Payments during the Expense Support Payment Period shall
automatically become a liability of the Adviser and the right to such Expense
Support Payment shall be an asset of the Company upon receipt of notification of
payment or assumption from the Adviser. The payment of Expense Support Payment
for any quarter shall be paid by the Advisor to the Company in any combination
of cash or other immediately available funds, and/or offsets against amounts due
from the Company to the Advisor, no later than thirty (30) business days after
the end of such quarter.

 

For purposes of this Agreement,

 

(a)“Administrative Expenses” means all amounts due and payable by the Company to
TFA Associates, LLC, a Delaware limited liability company (the “Administrator”),
pursuant to the Administration Agreement dated as of July 27, 2012 between the
Company and the Administrator.

 

 

 

 

(b)“Operating Expenses” for any period means all operating costs and expenses
paid or incurred by the Company, all as determined under generally accepted
accounting principles;

 

(c)“Other Operating Expenses” means the Company’s total Operating Expenses,
excluding base management fees, incentive fees, Organization and Offering
Expenses, financing fees and costs, interest expense, brokerage commissions and
extraordinary expenses.

 

(d)“Organizational and Offering Expenses” for any period means all expenses
incurred in connection with the organization of the Company and the Company’s
ongoing offering of common stock, which are recorded as a component of equity;
and

 

(e)The “Expense Support Payment Period” shall mean (i) with respect to Operating
Expenses, the period commencing effective as of December 31, 2013 (the
“Operating Effective Date”) and until such time as the gross proceeds received
by the Company from its ongoing offering of its equity securities exceeds
$25,000,000 (the “Offering Threshold”), provided, however, with respect to any
liabilities for Operating Expenses assumed by the Adviser pursuant to Section
1.1, above, the Operating Effective Date shall be July 8, 201 ; and (ii) with
respect to Organizational and Offering Expenses, the period commencing as of
July 8, 2014 (the “Offering Effective Date”) until the Company has achieved the
Offering Threshold. The Adviser may, with the consent of the Company, include as
Expense Support Payments, amounts advanced by the Adviser to the Company for
Organizational and Offering Expenses and Operating Expenses from the period
commencing at the inception of the Company, April 29, 2011, through the Offering
Effective Date and the Operating Effective Date, as applicable.

 

1.2          Optional Expense Support Payments.  Once the Company has achieved
the Offering Threshold, the Adviser may, but shall not be obligated to, continue
to make Expense Support Payments to the Company in such amounts as are
acceptable to the Company and the Adviser.

 

2.     CONDITIONAL REIMBURSEMENT

 

2.1          Reimbursement.  Commencing once the Company has achieved the
Offering Threshold, and subject to Section 2.2, below, the Company hereby agrees
to reimburse the Advisor in an amount, in the aggregate, equal to the aggregate
Expense Support Payments actually paid by the Adviser, the repayment of each
Expense Support Payment to be made within a period not to exceed three years
from the end of the fiscal year in which such Expense Support Payment is made or
assumed by the Advisor (each a “Reimbursement Payment”). Reimbursement Payments
shall be made as promptly as possible, but only to the extent such Reimbursement
Payments comply with the limitations contained in Section 2.2, below.

 

 

 

 

 

2.2          Limitations on Reimbursement Payments.  Notwithstanding anything to
the contrary in this Agreement, the amount of the Reimbursement Payment for any
calendar quarter shall be reduced as follows:

 

(a)                 Reimbursement of Operating Expenses.  With respect to any
Expense Support Payments attributable to Operating Expenses, the amount of the
Reimbursement Payment attributable to Operating Expenses for any calendar
quarter shall be reduced to the extent that such Reimbursement Payment, together
with all other Reimbursement Payments paid during that fiscal year, would (i)
cause Other Operating Expenses (on an annualized basis and net of any Expense
Payments received by the Company during such fiscal year) to exceed the
percentage of the Company’s average net assets attributable to shares of the
Company’s common stock represented by Other Operating Expenses during the fiscal
year in which such Expense Payment was made (provided, however, that this clause
shall not apply to any Reimbursement Payment which relates to an Expense Payment
made during the same fiscal year), or (ii) cause the annualized rate of regular
cash distributions declared by the Company at the time of the Reimbursement
Payment to be less than the annualized rate of regular cash distributions
declared by the Company at the time the Adviser made the Expense Support Payment
to which such Reimbursement Payment relates.

 

(b)                 Reimbursement of Organizational and Offering Expenses.  With
respect to any Expense Support Payments attributable to Organizational and
Offering Expenses, the amount of the Reimbursement Payment attributable to
Organizational and Offering Expenses shall be reduced to the extent that such
Reimbursement Payment, taken together with selling commissions and dealer
manager fees and all other Reimbursement Payments attributable to Organizational
and Offering Expenses paid pursuant to this Agreement, would exceed fifteen
percent (15%) of the cumulative gross proceeds received by the Company from the
sale of shares of its common stock in its ongoing offering.

 

3.    TERM AND TERMINATION OF AGREEMENT.

 

3.1          Term of the Agreement.  This Agreement shall remain in effect
unless otherwise terminated pursuant to Section 3.2 hereof. If an Expense
Support Payment has not been reimbursed within a period not to exceed three (3)
years from the date each respective Expense Support Payment is made, the
Company’s obligation to pay such Expense Support Payment shall automatically
terminate, and be of no further effect.

 

3.2          Termination of Agreement.  This Agreement may be terminated by
either the Company or the Adviser upon thirty (30) days’ prior written notice to
the other party. This Agreement shall automatically terminate in the event of
(a) the termination by the Company of the Advisory Agreement or (b) the
dissolution or liquidation of the Company. Notwithstanding any provision to the
contrary, if this Agreement is terminated by either party or terminates
automatically pursuant to clause (a) of this Section 3.2, the Company agrees to
make a repayment to the Adviser in an amount equal to all Expense Support
Payments paid by the Adviser to the Company within the last three (3) years
prior to the date of such termination pursuant to clause (a) of this Section
3.2 that have not been previously reimbursed. Such repayment shall be made to
the Adviser promptly after such termination of this Agreement.

 

 

 

 

 

4.    MISCELLANEOUS.

 

4.1          Headings.  The captions of this Agreement are included for
convenience only and in no way define or limit any of the provisions hereof or
otherwise affect their construction or effect.

 

4.2          Interpretation.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California (without reference to its
conflicts of laws provisions) and the applicable provisions of the Investment
Company Act of 1940, as amended (the “1940 Act”) and the Investment Advisers Act
of 1940, as amended (the “Advisers Act”). To the extent that the applicable laws
of the State of California or any of the provisions herein, conflict with the
applicable provisions of the 1940 Act or the Advisers Act, the 1940 Act and/or
the Advisers Act shall control, as applicable. Further, nothing herein contained
shall be deemed to require the Company to take any action contrary to the
Company’s Articles of Incorporation or Bylaws, as each may be amended or
restated, or to relieve or deprive the Board of its responsibility for and
control of the conduct of the affairs of the Company.

 

4.3          Severability.  If any provision of this Agreement shall be held or
made invalid by a court decision, statute, rule or otherwise, the remainder of
this Agreement shall not be affected thereby and, to this extent, the provisions
of this Agreement shall be deemed to be severable.

 

4.4          Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral), with respect to the subject matter
hereof.

 

4.5          Amendments and Counterparts.  This Agreement may only be amended by
mutual written consent of the parties. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
such counterparts shall, together, constitute only one instrument.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

  Triton Pacific Investment Corporation, Inc.         By:   /s/ Craig Faggen  
Name: Craig Faggen
Title:   CEO

 

 

  Triton Pacific Adviser, LLC         By:   /s/ Craig Faggen   Name: Craig
Faggen
Title:   CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



